ON REHEARING.
Gantt, P. J.
This cause has been reheard. On the former hearing it was reversed and remanded. The opinion by Sherwood, J., is reported herewith. As that opinion accompanies this expression of our views upon the Rehearing, reference is here made thereto for a statement of the pleadings and evidence. -
The question is, did the court below err in giving a peremptory instruction for plaintiff; or stated somewhat differently, was there not substantial evidence on the part of the defendant to establish his defense?
The plaintiff’s case is bottomed upon an alleged specific contract upon defendant’s part to procure and deliver to plaintiff the note of Thomas Smith, Pat Curtin, Philip "Weckerlin, and Jane E. Smith for $2,500, and the defense was and is that defendant, as the agent only of Thomas Smith and for and in behalf of said Smith, applied to plaintiff for the loan of said sum of money fully informing plaintiff who his principal was and that said Smith proposed the names of Pat Curtin, Philip Weckerlin, and Jane E. Smith as *268his sureties; that plaintiff having consented to take said note and loan said sum, defendant informed said Smith and received said note from him to be delivered to plaintiff and that as such agent for said Smith alone he delivered said note and received said money, believing the signatures thereto were genuine. If the evidence tended to show that defendant was the agent of Smith alone to procure the money for him and he disclosed his agency to plaintiff and was ignorant of the forgery of the names of the sureties and acted in good faith, then the law is settled that he can not be held for the acts of his principal. ‘‘When the principal is disclosed and the agent is known to be acting as such, the latter can not be made personally liable.” Whitney v. Wyman, 101 U. S. 392; Worthington v. Cowles, 112 Mass. 30; Huston v. Tyler, 36 S. W. Rep. 654.
Recurring then again to the evidence the plaintiff testified: “I did not suppose he [Tyler] was getting it [the money] for himself.” The defendant testified: “I told hifn [Huston] that Tom Smith wanted to borrow the money — twenty-five hundred dollars — that amount — and said that he would give as security on his note his -aunt, Jane Smith, Patrick Curtin and Philip Weekerlin.” Miss Quinliven testified she heard defendant talking to plaintiff over the telephone. “He [defendant] said Tom Smith wants to borrow that, amount — $2,500-—and says he will give as security his aunt, Jane Smith, Patrick Curtin, and Philip Wecker-lin.” It was admitted defendant was ignorant of the forgery of the names of the sureties and acted in entire good faith. Now if the jury believe defendant and Miss Quinliven, as it was their province to do, the defendant had established his defense. No question of deceit or fraud could arise upon the issue tendered by the pleadings, and the admission that defendant Tyler in the whole transaction acted in the utmost good *269faith and in absolute ignorance of the fact that the names of the signatures of the sureties on the note had been forged, would have wholly disproved such an allegation. Hamlin v. Abell, 120 Mo. 188, is relied upon as in conflict with the opinion of this court on the first hearing, but the most casual reading of that case will show that the defendant in that case insisted that the circular describing certain notes, and his letter, remitting them to the purchaser, disclosed that he was merely the agent of the bank for whom he was selling them, but upon inspection of those papers we held otherwise and that the business of a broker did not necessarily raise an inference that he was not the owner of paper which he offered to sell. In that opinion we said: ‘‘If an agent would bind only his principal it is his duty to disclose him. It is in his power always to do this, and when he fails to do so it must be taken that he intends to bind himself.” So we still say. We simply held in that case on this point that there was nothing whatever to disclose that the defendant was an agent of any other person. As above indicated there was much evidence in this case to show that Col. Huston was apprised that defendant represented only Thomas Smith in procuring the money. As to the other point in that case that even if defendant was an agent of Smith in these transactions, he can and ought to be held for fraudulent representation of the genuineness ^,of the signatures of the sureties, we think it is too clear for argument under the solemn admission in this record that Tyler was ignorant of the forgeries and acted in perfect good faith, and upon the pleadings which only state a cause of action ex contractu, that such a contention can not be sustained.
Upon a careful review of the argument upon the rehearing we adhere to our original opinion that the *270circuit court erred in giving the peremptory instruction for plaintiff and that the evidence entitled defendant to a decision by the jury. Accordingly. the judgment is reversed and cause remanded for new trial.
Sherwood and Burg-ess, JJ., concur.